          Case 1:18-cv-01070-LM Document 47 Filed 09/25/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


 KRISTINA RAPUANO, VASSIKI
 CHAUHAN, SASHA BRIETZKE,
 ANNEMARIE BROWN, ANDREA
 COURTNEY, MARISSA EVANS, JANE                        Hon. Landya B. McCafferty, U.S.D.J.
 DOE, JANE DOE 2, and JANE DOE 3,
                                                      CASE NO. 1:18-cv-01070 (LM)
        Plaintiffs, on behalf of themselves and
        all others similarly situated,
 v.

 TRUSTEES OF DARTMOUTH COLLEGE,

        Defendant.


       PLEASE TAKE NOTICE that Plaintiffs Kristina Rapuano, Vassiki Chauhan, Sasha

Brietzke, Annemarie Brown, Andrea Courtney, Marissa Evans, Jane Doe, Jane Doe 2, and Jane

Doe 3 hereby move this Court to (i) enter the Proposed Order granting Plaintiffs’ Motion for

Preliminary Approval of Proposed Class Action Settlement; (ii) preliminarily certify the proposed

Class for settlement purposes under Rule 23(b)(3) of the Federal Rules of Civil Procedure; (iii)

appoint Sanford Heisler Sharp, LLP as Class Counsel and Plaintiffs Rapuano, Chauhan, Brietzke,

Brown, Courtney, Evans, Jane Doe, and Jane Doe 2 as Settlement Class Representatives; (iv)

approve the substance, form, and manner of the Notices of Class Action Settlement and

Confidential Claim Form for mailing to all members of the Class; and (v) schedule a Final

Approval Hearing.

       Submitted in support of the Motion are Plaintiffs’ Memorandum of Law in Support of

Motion for Preliminary Approval of Proposed Class Action Settlement, the Declarations of

Deborah K. Marcuse and David W. Sanford in Support of Plaintiffs’ Motion for Preliminary
          Case 1:18-cv-01070-LM Document 47 Filed 09/25/19 Page 2 of 2



Approval of Proposed Class Action Settlement and accompanying exhibits, and a [Proposed]

Order Granting Plaintiffs’ Motion for Preliminary Approval of Proposed Class Action Settlement.



Dated: September 25, 2019                  Respectfully submitted,

                                           /s/ Deborah K. Marcuse
                                           Deborah K. Marcuse (admitted pro hac vice)
                                           Steven J. Kelley (admitted pro hac vice)
                                           Austin L. Webbert (admitted pro hac vice)
                                           SANFORD HEISLER SHARP, LLP
                                           111 S. Calvert Street, Suite 1950
                                           Baltimore, MD 21202
                                           Telephone: (410) 834-7415
                                           Facsimile: (410) 834-7425
                                           dmarcuse@sanfordheisler.com
                                           skelly@sanfordheisler.com
                                           awebbert@sanfordheisler.com

                                           David W. Sanford (admitted pro hac vice)
                                           Nicole E. Wiitala (admitted pro hac vice)
                                           SANFORD HEISLER SHARP, LLP
                                           1350 Avenue of the Americas, 31st Floor
                                           New York, New York 10019
                                           Telephone: (646) 402-5650
                                           Facsimile: (646) 402-5651
                                           dsanford@sanfordheisler.com
                                           nwiitala@sanfordheisler.com

                                                   -- and --

                                           Charles G. Douglas, III (NH Bar #669)
                                           DOUGLAS, LEONARD & GARVEY, P.C.
                                           14 South Street, Suite 5
                                           Concord, NH 03301
                                           Telephone: (603) 224-1988
                                           Fax: (603) 229-1988
                                           chuck@nhlawoffice.com

                                           Attorneys for Plaintiffs and the Proposed Class




                                              2
